DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,991,417 to Grecco.
Grecco discloses a self-defense instrument, comprising: a holder (10) comprising a unitary body (figures 1 and 3), the holder further comprising: a finger grip (14) comprising two concave sides (cavities within the top end) and two opposed finger-receiving convex sides (arches formed by 28, 30) that are proximal a top end of the holder; a bottom end of the holder (18a) comprising an opening (46, 48) in fluid communication with a channel (32a) that extends to the top end of the holder; and a locking nub (38) within the channel, proximal to the opening in the bottom end of the holder (figures 1-3), as in claim 7.


Grecco further discloses a method of holding a self-defense instrument, comprising: holding a holder (10) comprising a unitary body (figures 1 and 3), holding the holder further comprising: gripping a finger grip (14) that comprises two concave sides (cavities within the top end) and two opposed finger-receiving convex sides (arches formed by 28, 30) that are proximal a top end of the holder; receiving an instrument in a bottom end of the holder (18a) that comprises an opening (46, 48) in fluid communication with a channel (32a) that extends to the top end of the holder; and locking the instrument inside the holder using a locking nub (38) within the channel, proximal to the opening in the bottom end of the holder (figures 1-3), as in claim 13.
	Grecco additionally discloses the opening slidably receives a head of a key (figures 1-3), as in claim 14, wherein the locking nub locks the head of the key in place (figures 1-3), as in claim 15, and further comprising receiving, by the opening aid the locking nub, the head of at least one key (figures 1-3), as in claim 16.
	Grecco also discloses unlocking the instrument from the locking nub by exerting a force upon the instrument through the channel that extends to the top end of the holder (column 2, lines 19-23), as in claim 17, and slidably discharging the instrument from the holder (when the nub is disengaged from the instrument, the instrument can be removed therefrom), as in claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grecco, as applied above.
Grecco discloses the invention substantially as claimed.  However, Grecco does not disclose the material the key holder is made.  It is common knowledge in the prior art to select a material that is durable, easily manufacturable, and inexpensive in the same field of endeavor for the purpose of having a strong key holder that is easy to reproduce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the key holder from a plastic, as in claim 11, or metal, as in claim 12, material in order to have the key holder be durable, lightweight and affordable.  The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Response to Arguments
Applicant’s arguments with respect to claim(s) 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to key holders:
U.S. Patent Number 9,145,711 to Burton et al. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
February 17, 2021